DETAILED ACTION
Applicant’s Amendment filed on December 2, 2021 has been reviewed. 
Claim 16 was cancelled in the previous amendment.
Claim 13 is cancelled in the amendment.
Claims 14-10, 14-15 and 19-21 are amended in the amendment.
Claims 1-9 have been examined.
Claims 10-12, 14-15 and 17-21 are allowed in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on October 28, 2021 and February 28, 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 rejected under 35 U.S.C. 103 as being unpatentable over Stillwell, JR. et al. (US 2018/0375804 A1), hereinafter referred to as Stillwell, in view of D’ Agostino et al. (US 2020/0099633 A1), hereinafter referred to as D’Agostino, and further in view of Ben AMI et al. (US 2018/0089163 A1), hereinafter referred to as Ben AMI.

With respect to claim 1, Stillwell teaches A computing system (the chat system, para. 0056), comprising: 
a natural language processor (orchestrator [including natural language processor for process] received a request via the chat interface for process to generate the response, para. 0072-0073) configured to:
receive a first textual input (the chat system widget sends a request to the chat interface based on a user's interaction with the chat portion of the chat driven interface including the natural language (NL) data submitted by the user through the chat portion of the chat interface, para. 0068; when a request is received at chat interface and passed to the orchestrator for process to generate a response, para. 0072-0073) indicative of a first chat message (each of the historical sessions 272 [context information] or current session 274 [textual input] include a collection of frames associated with the user where the frames are associated with requests received from that user during the corresponding session, para. 0069; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working ; and
generate a first natural language processor (NLP) output (extraction services include a set of services implemented on the chat system to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [NLP output], para. 0074; the intent as determined for the current request (as stored in working frame) used to determine whether, and how, to populate the working frame with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020); and
a context filter configured to (filtering techniques used, para. 0208-0209):
filter the first NLP output to obtain filtered context information (a supervised or unsupervised machine learning model be utilized to determine what data to include (or replace) in the working frame from previous frames in the current session of the user, para. 0114), wherein the natural language processor is configured to:
receive the filtered context information and a second chat message that is received subsequent to the first chat message (any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service can be received back through the interface at NLP extractor and stored in the ; and
generate a second NLP output (extraction services include a set of services implemented on the chat system to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [including second NLP output], para. 0074); and
a bot controller (chat system widget 203 is a Facebook Messenger bot that operate in the Facebook Messenger, para. 0063; also see para. 0046) configured to receive the second NLP output from the natural language processor and generate a response output based on the NLP second output (when the chat system widget at the user's computing device receives this response, it render the response to update the chat driven interface presented to the user, para. 0129; also see para. 0020 and 0136).
Stillwell does not explicitly teach
a natural language processor configured to:
identify a set of concepts in the first chat message based on the first textual input;
obtain a set of unique identifiers, each particular unique identifier in the set of unique identifiers corresponding to a concept, in the set of concepts, and uniquely identifying the corresponding concept relative to other concepts that are identifiable by the natural language processor;
generate a first natural language processor (NLP) output that includes the set of unique identifiers that identify the set of concepts;
a context filter configured to:
filter the set of unique identifiersfiltered context information, wherein the natural language processor is configured to:
generate a second NLP output based on the filtered context information and a second textual input indicative of the second chat message; 
However, D’Agostino teaches
a natural language processor configured to:
identify a set of concepts in the first chat message based on the first textual input (the NLG engine can receive the output of the identified chat bot instance 144 and prepare a natural language response to the received input based on the output, para. 0039);
obtain a set of unique identifiers, each particular unique identifier in the set of unique identifiers corresponding to a concept, in the set of concepts (the NLG engine can receive the output of the identified chat bot instance 144 and prepare a natural language response to the received input based on the output, para. 0039; the chat bot instance 144 also includes chat bot-related content 154 which includes an identification of the chat bot instance 144 that the chat bot filter module can access; the chat bot-related content 154 can include an identification of the chat bot instance 144 that includes a name of , and uniquely identifying the corresponding concept relative to other concepts that are identifiable by the natural language processor (the NLG engine can identify or otherwise determine at least a base set of words, phrases, or other combinations or tokens to be used in representing the response content received from the identified chat bot instance 144, para. 0039; the chat bot instance 144 also includes chat bot-related content 154 which includes an identification of the chat bot instance 144 that the chat bot filter module can access, para. 0041);
generate a first natural language processor (NLP) output that includes the set of unique identifiers that identify the set of concepts (the NLG engine generates natural language responses from the output of the identified chat bot instance 144, para. 0039; the chat bot instance 144 also includes chat bot-related content 154 which includes an identification of the chat bot instance 144 that the chat bot filter module can access, para. 0041);
a context filter configured to:
filter the set of unique identifiersfiltered context information (the chat bot filter module retrieve chat bot phrases and words corresponding to the particular chat bot instance 144 to formulate the response to the user; the chat bot instance 144 also includes chat bot-related content 154 that the chat bot filter module 126 can access, the chat bot-related , wherein the natural language processor is configured to:
generate a second NLP output based on the filtered context information and a second textual input indicative of the second chat message (the conversation manager 310 determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404, the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message, forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [context information]; the user responds with message 414 that recites "Ultimate." [second text input]; the natural second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001); 
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).
Stillwell in view of D’Agostino does not explicitly teach
a natural language processor configured to:
associate a context filter criterion 
a context filter configured to:
filter the first NLP output based on the context filter criterion to obtain filtered context information,
However, Ben AMI teaches 
a natural language processor configured to:
associate a context filter criterion  (filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; determining whether there is a supra-;
a context filter configured to:
filter the first NLP output based on the context filter criterion to obtain filtered context information (determining whether there is a supra-threshold match of a given incoming message to a verified response or another previously indexed message having a verified response, para. 0056; the NLP server proceeds to filtering and/or editing the response, para. 0053 and 0058) in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002),
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

With respect to claim 2, Stillwell teaches The computing system of claim 1 wherein 
the bot controller is configured to generate, as the response output, a responsive chat message, responsive to the second chat message, based on the first NLP output (in addition to the intents and entities returned by such a conversation .
Further, D’Agostino teaches
the natural language processor is configured to generate the first NLP output based on previous context information identified based a previously received chat message that was received previous to the first chat message (the conversation manager determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404 [previous context information], the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message [previous context information], forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [first NPL output]; the user responds with message that recites "Ultimate."; the natural language processing engine receives the message and determines that the response is a follow-up request from the chat bot;  the response is shown in message second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001), and
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).

With respect to claim 3, Stillwell teaches The computing system of claim 1 wherein the bot controller is configured to generate the response output as a command to perform an action based on the second NLP output (an action that includes a follow up question to include as a responsive interaction if the particular data is not present in the working frame, or an action that populates a default value for the entity type or other data in the working frame, para. 0124).

With respect to claim 4, Stillwell teaches The computing system of claim 1, wherein the context filter is configured to:
 (the intent as determined for the current request (as stored in working frame) used to determine .
Further, D’Agostino teaches modify the first NLP output by adding additional context information from a context source that provides the additional context information, in addition to the first NLP output and the set of concept identifiers (the external data sources 188 illustrated in FIG. 1 provides additional information to the conversational analysis system; the information used by the Chat Bot Decision Engine  to determine a particular response to the received input, para. 0049; the chat bot filter module edits the generated phrase based on the determined content of the phrase, the subject matter expertise of the chat bot, the retrieved bank account information corresponding to the user profile, the base words retrieved from the contextual repository, and base words/synonyms corresponding to the particular chat bot; once the new conversational response has been generated, the NLG engine  provides the new conversational response  to the client device for display to the user, para. 0065) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001). 
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to 

With respect to claim 5, Stillwell in view of D’Agostino, and further in view of Ben AMI teaches The computing system of claim [[1]]4 as described above, 
Further, Ben AMI teaches wherein the context filter
filter the first NLP output based on the context filter criterion to obtain filtered context information
 (determining whether there is a supra-threshold match of a given incoming message to a verified response or another previously indexed message having a verified response, para. 0056; the NLP server proceeds to filtering and/or editing the response, para. 0053 and 0058) in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).


With respect to claim 6, Stillwell in view of D’Agostino, and further in view of Ben AMI teaches The computing system of claim 5 as described above, 
Further, D’Agostino teaches wherein the  (the conversation manager 310 determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404, the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message, forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [context information]; the user responds with message 414 that recites "Ultimate." [second text input]; the natural language processing engine receives the message 414 and determines that the response is a follow-up request from the chat bot;  the response is shown in message 416 reciting "Great.  I've transferred $2,500 from your second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001). 
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).

With respect to claim 7, Stillwell in view of D’Agostino, and further in view of Ben AMI teaches The computing system of claim 1[[6]] as described above,
Further, Ben AMI teaches wherein the context filter criterion comprises an expiration criterion associated with the first textual input (subsequently to displaying the challenge on the GUI, the responses are collected, upon exceeding a preset timeout, there is no correct response, para. 0077 and 0089; filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; the NLP server proceeds to filtering and/or editing the response, para. 0053 and 0058) in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the 

With respect to claim 8, Stillwell in view of D’Agostino, and further in view of Ben AMI teaches The computing system of claim 1[[6]] as described above, 
Further, Ben AMI teaches wherein the context filter criterion comprises a temporal criterion associated with the first textual input (filtering and/or editing the response, in order to remove and/or censor-out any unacceptable or vulgar language and/or personal details of the user performed include masking by known-in-the-art tools of filtering possible sensitive or private terms inter glia by use the following tools: Duckling framework, based on wit.ai--to mask temporal expressions to extract other entities, para. 0059; filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; the NLP server proceeds to filtering and/or editing the response, para. 0053 and 0058) in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

 The computing system of claim 1[[6]] as described above, 
Further, Ben AMI teaches wherein the context filter criterion comprises a location criterion associated with the first textual input (filtering and/or editing the response, in order to remove and/or censor-out any unacceptable or vulgar language and/or personal details of the user performed at step 166 include masking by known-in-the-art tools of filtering possible sensitive or private terms inter glia by use the following tools: Duckling framework, based on wit.ai--to mask temporal expressions and locations, to identify and mask locations and to extract other entities, para. 0059; filtering said incoming message, according to said at least one set of rules for filtering, para. 0053 and 0058; claim 1; the NLP server proceeds to filtering and/or editing the response, para. 0053 and 0058) in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).
Therefore, based on Stillwell in view of D’Agostino, and further in view of Ben AMI, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ben AMI to the system of Stillwell in view of D’Agostino in order to provide a useful solution for real-time automated messaging interface customers as taught by Ben AMI (para. 0002).

Reasons for Allowance
Claims 10-12, 14-15 and 17-21 are now allowed.

The following is an examiner’s statement of reasons for allowance:
After further search and thorough examination of the present application in light of prior art made of record, independent claims 10 and 19 are allowed because prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification such as “… wherein generating the first NLP output comprises: identifying a concept in the first chat message: and outputting a concept identifier indicative of the concept: generating a context filter criterion based on the first textual input; modifying the first NIT output by adding additional context information, from a context source that provides the additional context information, in addition to the first NLP output and the concept identifier: filtering the first NLP output based on the context filter criterion to obtain filtered context information; receiving a second chat message that is subsequent to the first chat message; generating a second NLP output based on the filtered context information and a second textual input indicative of the second chat message; and generating a response output based on the second NLP output.…” as recited in independent claim 10 and “… generate, with the natural language processor, a first NLP output based on the first chat message input, wherein the first NLP output includes a concept identifier indicative of one or more concepts in the first chat message; generate a context filter criterion based on the first chat message input; modify the first NLP output by adding additional context information, from a context source that provides the additional context information, in addition to the first NLP output and the concept identifier; filter the first NLP output based on the context filter criterion to obtain filtered context information; receive a second chat message input indicative of a second chat message subsequent to the first chat message; generate a second NLP output based on the filtered context information and the second chat message input; and generate a response output based on the second NLP output.” as recited in independent claim 19.

Dependent claims 11-12, 14-15, 17-18 and 20-21 are allowed under the same reason as to independent claims 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        

March 16, 2022
/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447